t c summary opinion united_states tax_court richard irwin wideman and kristina novak petitioners v commissioner of internal revenue respondent docket no 23018-12s filed date richard irwin wideman pro_se richard irwin wideman specially recognized for petitioner kristina novak sarah a herson for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty after concessions the issues for decision are whether petitioners are entitled to a deduction in excess of the amount respondent allowed for telephone expenses are entitled to a deduction for miscellaneous expenses are entitled to a casualty_loss deduction and are liable for a sec_6662 accuracy-related_penalty unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for rule references are to the tax_court rules_of_practice and procedure the parties now agree that petitioners are not required to include dollar_figure in the income reported on the schedule c profit or loss from business included with their federal_income_tax return dollar_figure of interest is not includable in petitioners’ income petitioners’ income is increased by dollar_figure omitted wage income--respondent concedes that petitioners are entitled to a withholding credit of dollar_figure related to this item and petitioners are entitled to a dollar_figure deduction for office expenses in excess of the amount allowed in the notice background some of the facts have been stipulated and are so found at all times relevant petitioners were married to each other at the time the petition was filed they resided in california mr wideman petitioner is an attorney he has been licensed to practice in california since but is not admitted to practice before this court before the year in issue petitioner taught at the university of virginia school of law and the washington and lee school of law in petitioners purchased a 10-acre parcel of land in santa ynez california on which they built their residence and various other structures these structures include three barns and a horse riding arena riding arena used in a horse boarding and sales business operated by santa ynez valley view farm llc farm a california limited_liability_company which petitioners formed in and at all times relevant wholly owned farm is treated as a partnership for federal taxation purposes its form_1065 u s return of partnership income shows an ordinary business loss of dollar_figure which is taken into account in the negative dollar_figure adjusted_gross_income reported on petitioners’ joint federal_income_tax return return the form_1065 includes a depreciation schedule which shows that a deduction for depreciation on the riding arena is taken into account in the loss reported on that return the income reported and the deductions claimed on the form_1065 are computed using the cash_receipts_and_disbursements_method of accounting cash_method construction of the riding arena began in the middle of and was completed in early the depreciation schedule attached to the form_1065 suggests that the initial cost of the riding arena was dollar_figure the riding arena is a complicated structure and proper construction was required to ensure the safety of the horses and riders that used it as it turned out defects in the construction of the riding arena required petitioners to expend more than dollar_figure in and in order to remedy the defects petitioners sued the original contractor for the defective construction and in settled the lawsuit for a payment of dollar_figure during petitioner conducted his law practice from an office in his residence home_office according to petitioner the home_office was shared with ms novak who is a licensed real_estate agent petitioners did not report any earnings from or claim any deductions attributable to ms novak’s real_estate activity on their return petitioners reported income and claimed deductions attributable to petitioner’s law practice on a schedule c included with petitioners’ return which was prepared by a certified_public_accountant petitioners deducted various expenses related to petitioner’s law practice on that schedule c including a dollar_figure deduction for other expenses consisting in part of telephone expenses that total dollar_figure and dollar_figure identified as miscellaneous expenses the telephone expenses include charges for three cellular telephone lines two land telephone lines one servicing petitioners’ residence and the other servicing one of the barns and internet service the income reported and deductions claimed on the schedule c are computed under the cash_method petitioners’ return also includes a schedule a itemized_deductions on which petitioners claimed a dollar_figure casualty_loss deduction in the notice respondent among other things disallowed half of the deduction for telephone expenses and the entire deduction for miscellaneous expenses claimed on the schedule c disallowed the casualty_loss deduction claimed on the schedule a and imposed a sec_6662 accuracy-related_penalty according to the notice respondent disallowed the deductions claimed on the schedule c because petitioners failed to establish that the underlying expenses were ordinary and necessary trade_or_business_expenses and or because petitioners failed to substantiate the amount_paid or incurred for each expense respondent disallowed the casualty_loss deduction petitioners claimed on the schedule a because petitioners did not establish that a a casualty or theft occurred and b any loss was sustained respondent also imposed a sec_6662 accuracy-related_penalty for negligence or disregard of rules or regulations other adjustments made in the notice are computational or have been resolved by the parties and will not be discussed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate expenses for deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid petitioners do not claim and the record does not otherwise demonstrate that the provisions of sec_7491 are applicable here and we proceed as though they are not or incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs i schedule c deductions taxpayers may deduct ordinary and necessary expenses paid_or_incurred in connection with operating a trade_or_business sec_162 122_tc_305 petitioners claimed various deductions on the schedule c for petitioner’s law practice some have been allowed and some disallowed the parties now dispute only respondent’s disallowances of one-half of the telephone expenses and the entire amount of miscellaneous expenses a telephone expenses according to petitioners the telephone expenses relate to the five telephone lines described above more specifically petitioners attribute one cellular telephone line to ms novak’s business two cellular telephone lines to petitioner’s law practice one landline telephone to the home_office and the other landline telephone to farm the record does not allow for a particular phone service line to be identified with a particular activity or location it does not appear that petitioners subscribed to any other telephone services during all of the telephone expenses are included in a deduction claimed on the schedule c for petitioner’s law practice this is fundamentally wrong in general if otherwise deductible as a trade_or_business expense the expense is deductible by the taxpayer who operates owns the trade_or_business cf 308_us_488 at least two of the telephone services had nothing to do with petitioner’s law practice if it was otherwise deductible whichever telephone service expense was attributable to the trade_or_business of farm should have been shown as a deduction on the form_1065 furthermore because there is no showing that ms novak was actively conducting any trade_or_business during whichever telephone service expense is attributable to her must be considered a nondeductible personal_expense see sec_262 moreover since there is no showing that petitioners’ residence was serviced by a telephone service other than the one identified with petitioner’s home_office the cost of at least one of the two landlines is also treated as a nondeductible personal_expense even if that landline was used in the home_office see sec_262 we do not share petitioners’ view that respondent arbitrarily disallowed one-half of the telephone expense deduction instead in the absence of specific information showing which telephone service and how much of the charges should be allocated to which petitioner or location we find that petitioners have failed to petitioners’ argument that it made no difference where farm’s telephone expense was deducted is rejected if only because of the effect the deduction would have on petitioner’s sec_1401 tax tax on self-employment_income show that they are entitled to a deduction for telephone expenses in excess of the amount respondent allowed b miscellaneous expenses petitioners offered no explanation for the dollar_figure deduction for miscellaneous expenses shown on the schedule c an unexplained expense is hardly deductible accordingly respondent’s disallowance of petitioners’ claimed deduction for miscellaneous expenses is sustained ii loss deduction according to petitioners the additional expenditures to correct the defects in the riding arena equate to a loss for which they are entitled to a deduction on their return petitioners characterized the loss as a casualty_loss and claimed a dollar_figure deduction for it on the schedule a as noted this deduction is disallowed in the notice at trial petitioners to some extent retreated from the position taken on their return and alternatively argued that they are entitled to a although we see it differently for the sake of simplicity we will go along with petitioners’ suggestion that it matters not whether the loss if otherwise deductible should be claimed as a deduction on farm’s form_1065 or in some manner or another on their return it is unclear exactly how this amount was computed we expect that it takes into account the expenditures paid to correct the defective construction and the dollar_figure recovered from the original contractor dollar_figure deduction for a loss sustained in a trade_or_business we address petitioners’ entitlement to a loss deduction under either theory a casualty_loss sec_165 allows as a deduction any loss sustained during a taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the case of individuals subject_to certain limitations sec_165 provides that an individual is entitled to a deduction for the loss of property not connected with a trade_or_business or a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty or from theft respondent argues and we agree that no event occurred that would qualify as a casualty as that term is used in sec_165 as we have noted in numerous cases the courts have stated the term ‘other casualty’ must be restricted to mean events of the same kind or the same characteristics as those specifically enumerated in the statute the casualties enumerated are unusual and unexpected events caused by a sudden or destructive force daugette v commissioner tcmemo_1977_56 expenses paid_or_incurred to correct damage caused by faulty construction methods are not deductible as a casualty_loss see eg the provisions of sec_165 also apply to partnerships see sec_703 18_bta_674 aff’d 54_f2d_537 2d cir see also 683_f2d_1280 9th cir mcdaniel v commissioner tcmemo_1980_557 berry v commissioner tcmemo_1969_162 in this case the defective construction allowed sinkholes to form in the riding arena that made it unsafe for use there was no independent sudden or unexpected event that caused the damage to the property accordingly petitioners are not entitled to a casualty_loss deduction for the extra expenditures paid to correct the defects in the original construction of the riding arena b property loss incurred_in_a_trade_or_business sec_165 and allows for the deduction of a loss incurred_in_a_trade_or_business or a transaction entered into for profit for a taxpayer to be allowed a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 income_tax regs in general to be entitled to a we are aware that deductions for casualty losses have been allowed in faulty construction cases if there has been a subsequent unexpected event apart from the faulty construction see hayutin v commissioner tcmemo_1972_127 finding flood damage proximately caused not by faulty construction of taxpayer’s home but by plumber stepping on unprotected pipe aff’d 508_f2d_462 10th cir that is not the situation here deduction for the loss of a business asset the taxpayer must either sell the asset or if its usefulness in the business has been destroyed and it is not sold must permanently discard it from use in the business abrams v commissioner tcmemo_1981_231 a loss deduction is generally not permitted where there is a mere shrinkage in value rather there must be a complete elimination of all value plus a recognition by the owner that his property no longer has any utility to him by means of a specific act proving his abandonment of all interest in it id see 27_tc_319 aff’d 253_f2d_487 2d cir sec_1_167_a_-8 income_tax regs the abandonment or permanent withdrawal constitutes the closed and completed transaction fixed by identifiable events required as a prerequisite to deduction sec_1_165-2 income_tax regs refers us to sec_1_167_a_-8 income_tax regs which provides that withdrawal of depreciable_property used in a trade_or_business may be accomplished by several methods withdrawal may be accomplished by sale exchange retirement or actual abandonment see orozco v commissioner tcmemo_1994_407 aff’d without published opinion 67_f3d_314 11th cir sec_1_167_a_-8 income_tax regs it follows that a taxpayer may not normally claim a loss deduction for mere damage to an asset which he continues to use in his trade_or_business the riding arena was not sold abandoned or permanently withdrawn from use during accordingly petitioners are not entitled to the loss deduction here in dispute iii sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty sec_6662 imposes a accuracy-related_penalty on the portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to negligence or to one or more of the other reasons listed in subsection b respondent bears the burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty see sec_7491 the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment as to which there was reasonable_cause and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs petitioners’ argument that the expenditures should be treated as currently deductible repairs is also unavailing first as cash_basis taxpayers neither petitioners nor farm would be entitled to the deduction for because the expenditures were made in prior years second as respondent suggests the expenditures should be treated as capital which would increase petitioners’ basis in the asset see sec_263 jenkins v commissioner tcmemo_1982_407 see also 147_f2d_493 5th cir aff’g in part rev’g in part a memorandum opinion of this court sec_1_263_a_-1 income_tax regs according to respondent petitioners are liable for a sec_6662 penalty on the entire underpayment which in this case equals the deficiency upon the ground of negligence in his pretrial memorandum respondent argues that petitioners have failed to present respondent with sufficient information or documentation to substantiate reasonable_cause or show that the understatement_of_tax for the tax_year was not the result of negligence or disregard of rules of regulations respondent’s pretrial memorandum goes on to acknowledge his burden of production under sec_7491 and argues that his burden has been satisfied because petitioners have not complied with all substantiation requirements or maintained all records under the code we are mindful that the failure to keep adequate_records to substantiate expenses underlying claimed deductions can support the imposition of the sec_6662 accuracy-related_penalty on the ground of negligence see sec_1 b income_tax regs but for the most part we agree with respondent only with respect to those adjustments petitioners conceded with the exception of the deduction for miscellaneous expenses the disallowances of the deductions addressed in this opinion are based upon technical reasons rather than lack of substantiation we can envision a case where the mere disallowance of a deduction on a technical ground in and of itself could give rise to the taxpayer’s liability for a negligence_penalty but this is not that case petitioners are liable for a sec_6662 penalty but only with respect to the underpayment_of_tax attributable to the adjustments they otherwise conceded and the disallowance of the deduction for miscellaneous expenses to reflect the foregoing decision will be entered under rule
